NOONAN, Circuit Judge,
dissenting:
A single issue was presented to the Board of Immigrations Appeals (the Board): did an immigration judge (IJ) in Seattle have jurisdiction to correct a decision to reopen made by an immigration judge in Phoenix? The single issue before us is resolved by the regulations promulgated by the Immigration and Naturalization Service (the INS) itself. We, of course, defer to the agency’s own interpretation of its regulations but do not blindly accept an interpretation contradictory to their text. 8 C.F.R. § 242.22 (1995) provides as follows:
§ 242.22 Reopening or reconsideration^
Except as otherwise provided in this section, a motion to reopen or reconsider shall be subject to the requirements of § 103.5 of this chapter. The immigration judge may upon his/her own motion, or upon motion of the trial attorney or the respondent, reopen or reconsider any case in which he/she had made a decision, unless jurisdiction in the case is vested in the Board of Immigration Appeals under part 3 of this chapter. An order by the immigration judge granting a motion to reopen may be made on Form 1-328. A motion to reopen will not be granted unless the immigration judge is satisfied that evidence sought to be offered is material and was not available and could not have been discovered or presented at the hearing; nor will any motion to reopen for the purpose of providing the respondent with an opportunity to make an application under § 242.17 be granted if respondent’s rights to make such application were fully explained to him/her by the immigration judge and he/she was afforded an opportunity to do so at the hearing, unless circumstances have arisen thereafter on the basis of which the request is being made. The filing of a motion under this section with an immigration judge shall not serve to stay the execution of an outstanding decision; execution shall proceed unless the immigration judge who has jurisdiction over the motion specifically grants a stay of deportation. The immigration judge may stay deportation pending his/her determination of the motion and also pending the taking and disposition of an appeal from such determination.
Without ambiguity jurisdiction is conferred on an immigration judge to “reopen or reconsider any case in which he/she had made a decision.” No other judge is given this jurisdiction. No reference to § 103.5 is pertinent to reopening because it is “otherwise provided in this section,” viz., that reopening is to be decided by the immigration judge who made the original decision. No appeal to the BIA lies from this interlocutory order. Unless reconsideration is sought from the origi*949nal immigration judge the reopening stands. Its soundness is not an issue for us.
What, then, is the meaning of “the requirements of § 103.5”? The cross-reference is to regulations which read in pertinent part as follows:
§ 103.5 Reopening or reconsideration.
(a) Motions to reopen or reconsider in other than special agricultural worker and legalization cases — (1) When filed by affected party — (i) General. Except where the Board has jurisdiction and as otherwise provided in 8 CFR parts 210, 242, or 245a, when the affected party files a motion, the official having jurisdiction may, for proper cause shown, reopen the proceeding or reconsider the prior decision ....
(ii) Jurisdiction. The official having jurisdiction is the official who made the latest decision in the proceeding unless the affected party moves to a new jurisdiction. In that instance, the new official having jurisdiction is the official over such a proceeding in the new geographical locations.
(iii) Filing Requirements — A motion shall be submitted on Form I-290A, and may be accompanied by a brief. It must be—
* * *
(iv)(2) Requirements for motion to reopen. A motion to reopen must state the new facts to be provided in the reopened proceeding and be supported by affidavits or other documentary evidence. A motion to reopen an application or petition denied due to abandonment must be filed with evidence that the decision was in error because:
(3) Requirements for motion to reconsider. A motion to reconsider must state the reasons for reconsideration and be supported by any pertinent precedent decisions to establish that the decision was based on an incorrect application of law or Service policy. A motion to reconsider a decision on an application or petition must, when filed, also establish that the decision was incorrect based on the evidence of record at the time of the initial decision.
The “requirements” that § 242.22 incorporates by reference to § 103.5 are the “Filing Requirements,” 8 C.F.R. § 103.5(a)(iii) (1995); “Requirements for motion to reopen,” 8 C.F.R. § 103.5(iv)(2) (1995); and “Requirements for motion to reconsider,” 8 C.F.R. § 103.5(iv)(3) (1995). The headings of these subdivisions of § 103.5 correspond exactly with the cross-reference to requirements. The cross-reference does not confer jurisdictional authority. This conclusion, which follows from the text of the regulations, is confirmed by consideration of what Part 103 does deal with.
Part 103 is entitled “Powers And Duties Of Service Officers; Availability of Service Records.” Part 103 goes on to discuss the duties of the Deputy Commissioner, the General Counsel, the Regional Counsel, the Directors of Congressional Relations, Public Affairs, and Internal Audit, the Executive Associate, Associate; and Assistant Commissioners, the Director of Asset Forfeiture, the Director of Administrative Appeals, the Director of the National Fines Office, the Service Center Directors, the Regional and District Directors, the Officers in charge, the Asylum Officers, the Director of Security, the Director of Equal Employment Opportunity, and the Directors of Administrative Centers among others. 8 C.F.R. § 103.1 (1995). It then lists the varieties of immigration officers such as immigration inspectors, Border Patrol agents, and application adjudicators. 8 C.F.R. § 103.1(j) (1995). This comprehensive list of immigration officers does not include the category of immigration judge.
An immigration judge “is an officer of the Justice Department” and “independent of the INS.” Rafeedie v. INS, 880 F.2d 506, 507 (D.C.Cir.1989). Immigration judges and their functions are dealt with not by Part 103 but by “Part 3 — Executive Office For Immigration Review.” Immigration judges are identified by title and function in 8 C.F.R. § 3.10 (1995). Section 3.2, provides explicitly for reopening of cases in which the Board has made a decision. No one would suppose that the reopening provisions of § 103.5 would trump these provisions. Section 3.3 *950provides for appeals from two decision-makers, “the Service office” and the “Office of the Immigration Judge.” Regulations governing Service officers cannot be treated as automatically governing decisions of immigration judges. The offices are carefully distinguished.
To recapitulate: The attempt of the INS to invoke § 103.5 to permit reconsideration by the Seattle IJ is contrary to law for two reasons. As § 103.5 explicitly prescribes, it does not apply “where the Board has jurisdiction and as otherwise provided in 8 CFR parts 210, 242 or 245a.” As we have seen, it is explicitly provided in § 242.22 that reopening is to be done by the Immigration judge who “had made a decision.” Words could not be clearer as to where jurisdiction lies. As we have seen, no one would pretend that § 103.5 gives jurisdiction for reopenings by the Board. Neither does it provide jurisdiction for reopenings by an Immigration judge.
The second reason the contention of the INS is wrong is that it treats immigration judges as Service officers by reading “official” in § 103.5(a)(ii) to include immigration judges. That is not only a confusion of functions, but it is a serious derogation from the independence and impartiality with which those invested with the title and responsibility of judges must exercise their judicial office. As immigration judges are not Service officers, their decisions to reopen or not cannot be regulated by provisions directed to decisions of district directors, asylum officers, and other personnel of the Service office. We do not suggest for a moment that Service officers are not expected to apply the law fairly, but they properly take directions from their superiors. The immigration judge is expected to follow binding precedent but in application of the law is expected to act justly as a judge. That expectation necessarily implies an independence of superiors and an impartiality in regard to the litigants very different from that of a Service officer. We cannot amalgamate the judge to the Service officer without eroding the statutory scheme set up by Congress to protect rights precious to those moving through the asylum process that a generous nation has opened to those fleeing persecution.
We cannot remake the regulations the INS has made in order to cure a gap caused by a change in venue. In a field where technicality sometimes seems more important than justice, the technical requirements for jurisdiction must be kept. Section 242 has now been repealed so that its meaning is of no great significance for the future. 62 Fed. Reg. 10312, 10327 (1997). But it is significant for the future to insist that jurisdictional requirements be observed and to maintain the sharp distinction between Service officers and those entrusted with the impartial administration of justice.
Suppose a federal district court in Sacramento issues an injunction in a labor dispute. Two months later the party that has been enjoined goes to the federal district court in Los Angeles and persuades that court that the injunction was erroneously issued. When the objection is made that the second court has no jurisdiction, the answer is given that a decision of the National Labor Relations Board embraces both Sacramento and Los Angeles, so that the federal district court in Los Angeles has jurisdiction to correct the error of a federal district court in Sacramento: The answer is so improbable as to be outrageous. Something analogous has happened here. Without jurisdiction an immigration judge in one city has corrected the decision of the only immigration judge with authority to make the correction.
Singh-Bhathal, if his statements are true, has suffered torture in his country of origin and runs the risk of death by persecutors if he is returned to it. Under INS v. Cardoza-Fonseca, 480 U.S. 421, 431, 107 S.Ct. 1207, 94 L.Ed.2d 434 (1987), even a 10 percent likelihood of such a fate qualifies an applicant for asylum. With such a standard set by the legislature, we should not cut off the possibility of Singh-Bhathal qualifying unless there is law that mandates that harsh result. When, in fact, the law runs the other way, he must be allowed the opportunity the law allows.